Mr. Justice Eakin
delivered the opinion of the court.
1. The power of this court to issue an injunction in such a case, when the action is within the purview of Section 553, L. O. L., is upheld by this court in Kollock & Co. v. Leyde, 77 Or. 569 (143 Pac. 621); so *115the only question to be considered is as to whether this is an action upon a contract. This it clearly is.
Counsel for defendant contends that the section refers only to a contract for the direct payment of money — for example, a promissory note, when the promisee admits liability for a specific amount — and that it was not intended to cover an action for damages, although the right to recover such damages arises upon a contract. No authority is cited for such construction, and we doubt if any exists. There is an abundance of decisions holding that such an action as the one at bar is an action upon a contract: See 1 Words and Phrases, p. 145.
The injunction is denied. Denied.
Affirmed June 19, 1917.